Wylv, J.,
dissenting. In this cáse the important question is, can the seller demand the dissolution of the sale for non-payment of the price after delaying the action till all the notes evidencing the price have been discharged by prescription. The precise question was presented to this court in the case of Templeman vs. Pegars, 24 An. 537. The majority of the court hold the affirmative of the proposition. I dissented. I adhere to the opinion delivered by me in that case.
• The resolution of the sale can not be demanded unless the buyer is in default for the price. Here there is no obligation on the buyer to pay the price. He has been legally discharged from that obligation. How can one be in default for non-payment of the price when he has been legally discharged from the performance of that duty ?
Default implies a dereliction of duty. To succeed in avoiding the sale, it seems to me, plaintiff must show that defendant is derelict in diseharg-*742ing the duty of buyer — that he is in default for non-payment of the price. Eevised Code, 2549, 2561.
I can not conceive that the defendant was in default when this suit was brought, because the obligation to pay the price was discharged in one of the legal modes of discharging obligations. An obligation discharged by prescription or novation or voluntary remission or compensation is as thoroughly extinct as if discharged by payment or the enforcement of the dissolving condition.
As the buyer, in this case, is discharged from his obligation arising from the sale by prescription, I fail to perceive that there is any cause of action against him; there remains no obligation to be discharged by the effect of the dissolving condition, unless we assume the absurdity that the law exacts more than one discharge of a legal obligation.
“The obligations of the buyer are:
“First — To pay the price of sale.
“ Second — To receive delivery of the thing, and to remove it, if it be an object which requires removal, and to indemnify the seller for what he has expended in preserving it for him.”
Eevised Code, 2549.
“ If the buyer does not pay the price, the seller may sue to dissolve the sale.” Eevised Code, 2561.
“ The prescription by which debts are released is a peremptory and perpetual bar to every species of action, real or personal, when the creditor has been silent for a certain time without urging his claim.” Ee-vised Code, 3459.
In the case at bar the thing having been delivered, the only obligation of the buyer was to pay the price; from this obligation he was legally released by the silence of the seller for a period exceeding five years. In my opinion, it is an utter absurdity to permit the enforcement of the dissolving condition, or any other remedy, to an obligation that has been legally discharged. There can be no remedy to an obligation which has ceased to exist.
The buyer is under no legal obligation to the seller; the law has released him; yet the court, in effect, says, because you (the buyer) are in default for the price, because your obligation exists and has not been satisfied, you are required and condemned to restore the thing to the seller; you are discharged, and you are not discharged; the law has released you fully from your obligation to the seller, yet you are bound to him; you must execute the contract, notwithstanding the law has released you from so doing. The logic of the argument surpasses my comprehension.
I therefore dissent in this case.
Behearing refused.